Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Corrected Notice of Allowability

The corrected notice of allowability is being sent to consider an IDS filed on 6/30/2019 which was inadvertently omitted. The reasons of allowance is the same as in the previous action. 

Furthermore a typo in the examiners amendment mailed on 6/30/2022 is corrected below.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aris Gregorian on 6/14/2022.

The application has been amended as follows: 

Re claim 1 at line 10 Change “constructing a 3D depth model…” to constructing the 3D depth model…

Re claim 8 at line 7 Change “constructing a 3D depth model…” to constructing the 3D depth model…

Re claim 8 at line 3  Change “comprising monocular image data” to monocular image data from one or more of a plurality of data streams…



Re claim 15 at line 8 Change “constructing a 3D depth model…” to constructing the 3D depth model…
Re claim 15 at line 5  Change “comprising monocular image data” to monocular image data from one or more of a plurality of data streams…







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669